Schmuck, J.
Motion denied. Conceding that the defendant has fallen on evil days and that his financial condition has become deplorable, we may not forget that, before the prevailing economic depression brought its cataclysm of distress, fortune had smiled upon him, and that, if he had been provident as normal individuals usually are, he would have provided for all possible exigencies, including the one from which he now seeks to escape. It is a husband’s duty to support and maintain his wife and children. This responsibility demands thought of the future as well as consideration of the present. While single, he may go adventuring without gainsay, but, when married, he must not, through heedlessness, endanger the welfare of those who legally may look to him for support. His application for a reduction of alimony will not be heeded, for the amount he now pays is reasonable. No patience or sympathy is had for those who seek to take advantage of present conditions in order to foil an obvious and indisputable duty.
Order signed.